          Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 1 of 38




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
IN RE:                                                                 :
                                                                       :
AXA EQUITABLE LIFE INSURANCE COMPANY                                   :     16-CV-740 (JMF)
COI LITIGATION                                                         :
                                                                       :   OPINION AND ORDER
This Document Relates to All Actions                                   :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        In this putative class action, the Brach Family Foundation, Inc. (the “Brach Foundation”)

and Allen Dyer, as Trustee of the Currie Children Trust sue Defendant AXA Equitable Life

Insurance Company (“AXA”).1 Plaintiffs’ claims — for breach of contract and violation of

several New York and California statutes — stem from AXA’s announcement in 2015 that it was

increasing the cost of insurance (“COI”) for a group of flexible-premium life insurance policies.

This litigation and a handful of related cases, mostly before this Court, followed. Plaintiffs now

move, pursuant to Rule 23 of the Federal Rules of Civil Procedure, for certification of a class

action. More specifically, Plaintiffs move for certification of a nationwide class to pursue claims

for breach of contract and certification of five sub-classes to pursue the statutory claims. For the

reasons that follow, Plaintiffs’ motion — reframed to seek certification of two nationwide

classes, one for claims based on the policies themselves and one based on AXA’s alleged

misrepresentations, and related sub-classes — is granted in part and denied in part.




1
        AXA recently rebranded itself as “Equitable,” but, because the conduct at issue occurred
before its rebranding, the Court will refer to it — as the parties do — as AXA. See Equitable,
Announcing Equitable (Jan. 14, 2020), https://equitable.com/news/2020/announcing-equitable-a-
new-day-for-the-160-year-old-financial-services-company.
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 2 of 38




                                       BACKGROUND

       The Court has already spilled considerable ink addressing motions in this case and related

litigation against AXA. See In re AXA Equitable Life Ins. Co. COI Litig., No. 16-CV-740 (JMF),

2019 WL 1382437 (S.D.N.Y. Mar. 27, 2019); Croft v. AXA Equitable Life Ins. Co., No. 17-CV-

9355 (JMF), 2018 WL 4007646 (S.D.N.Y. Aug. 22, 2018); EFG Bank AG v. AXA Equitable Life

Ins. Co., No. 17-CV-4767 (JMF), 2018 WL 1918627 (S.D.N.Y. Apr. 20, 2018); Brach Family

Found., Inc. v. AXA Equitable Life Ins. Co., No. 16-CV-740 (JMF), 2018 WL 1274238

(S.D.N.Y. Mar. 9, 2018); EFG Bank AG v. AXA Equitable Life Ins. Co., 309 F. Supp. 3d 89

(S.D.N.Y. 2018); Brach Family Found., Inc. v. AXA Equitable Life Ins. Co., No. 16-CV-740

(JMF), 2017 WL 5151357 (S.D.N.Y. Nov. 3, 2017), reconsideration denied sub nom. In re AXA

Equitable Life Ins. Co. COI Litig., No. 16-CV-740 (JMF), 2018 WL 3632500 (S.D.N.Y. July 30,

2018); Brach Family Found., Inc. v. AXA Equitable Life Ins. Co., No. 16-CV-740 (JMF), 2016

WL 7351675 (S.D.N.Y. Dec. 19, 2016); Ross v. AXA Equitable Life Ins. Co., 115 F. Supp. 3d

424 (S.D.N.Y. 2015). The Court will assume familiarity with those prior opinions and, thus, will

summarize the relevant background only briefly.

       The Brach Foundation, a New York not-for-profit corporation, and Allen Dyer, as

Trustee of the Currie Children Trust, own life insurance contracts issued by AXA on a standard

form called Athena Universal Life II (“AUL II”). ECF No. 188 (“TAC”), ¶¶ 2, 10-11; id. at Ex.

E (“Currie Policy”); ECF No. 1 (“Compl.”), at Ex. A (“Doe Policy”)). AUL II policies are

flexible-premium universal life policies, pursuant to which a policyholder is required to make an

initial premium payment and, thereafter, can choose when and how much to pay in premiums.

See TAC ¶¶ 2, 16-18. Premiums are placed in a policyholder’s Policy Account — the functional

equivalent of a savings account — from which AXA deducts the COI and administrative charges




                                                2
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 3 of 38




on a monthly basis. See id. If the Policy Account is insufficient to cover the charges, the policy

will lapse (absent a no-lapse guarantee); in the meantime, the policyholder earns interest on any

funds in the Policy Account. See id. ¶¶ 2, 5, 17. Upon the insured’s death, AXA pays the policy

beneficiary the specified death benefit, also known as the face amount of the policy. See Doe

Policy 3, 5-6; TAC ¶ 21. In the case of the Brach Foundation, the policy — issued in 2007 —

has a face amount of $20 million and was issued on the life of a woman who was eighty one

years old at the time of issuance. See TAC ¶ 10; Doe Policy 3; Currie Policy 3. The Currie

Children Trust’s policy was issued in 2006, has a face value of $4.2 million, and was issued on

the life of Malcolm Currie, who was eighty years old at the time of issuance. TAC ¶ 11.

       Significantly, under the terms of the AUL II policies, AXA is permitted, subject to

certain restrictions, to change the COI — which is typically the largest expense that a

policyholder has to pay. See TAC ¶¶ 17, 19; see also Doe Policy 3. The AUL II policies,

however, contain a “Changes in Policy Cost Factors” provision, which states that changes in the

COI

       will be on a basis that is equitable to all policyholders of a given class, and will be
       determined based on reasonable assumptions as to expenses, mortality, policy and
       contract claims, taxes, investment income, and lapses. Any change in policy cost
       factors will never result in . . . policy charges that exceed the maximum policy
       charges guaranteed in the policy. Any change in policy cost factors will be
       determined in accordance with procedures and standards on file, if required, with
       the insurance supervisory official of the jurisdiction in which this policy is
       delivered.

Doe Policy 11. According to the Complaint, the terms of all AUL II policies are identical, and

prospective policyholders may not negotiate over a policy’s terms. See TAC ¶ 21.

       In February 2015, AXA represented in a public filing that it had not observed any

changes in “experience factors,” including mortality, “underlying any nonguaranteed elements”

such as the COI. See id. ¶¶ 9, 49. Only eight months later, however, AXA announced that,



                                                  3
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 4 of 38




effective March 8, 2016, it would be increasing the COI rates for any AUL II policy with (1) an

issue age (that is, the age of the insured at the time of policy issuance) of seventy years or older

and (2) a face value of one million dollars or more — a change that affected the Brach

Foundation policy and approximately 1,700 other policies. See id. ¶¶ 3, 22. AXA publicly

stated that the increase was warranted because the company “expects future mortality and

investment experience to be less favorable than what was anticipated when the current schedule

of COI rates was established.” Id. ¶¶ 7, 23. This case — and a handful of parallel lawsuits,

some pending before this Court and some pending in state court (together, the “Related

Actions”) — followed. See Nos. 17-CV-4803 (JMF), 17-CV-4767 (JMF), 17-CV-7751 (JMF),

17-CV-9355 (JMF), 18-CV-2111 (JMF), and 18-CV-10730 (JMF); Neuman v. AXA Equitable

Life Ins. Co., N.Y. Sup. No. 656262/2016; Hobish v. AXA Equitable Life Ins. Co., N.Y. Sup. No.

650315/2017.

       Plaintiffs allege three sets of claims. First, they bring claims for breach of contract,

alleging that AXA violated provisions of the policies that allow a COI rate increase only if the

increase is equitable to all policyholders of a given class; based on reasonable assumptions

regarding enumerated factors, including changes in assumptions about mortality and investment

experience; and determined in accordance with defined procedures and standards. See, e.g.,

TAC ¶¶ 7, 19-20, 71. Second, and relatedly, Plaintiffs assert that, because AXA’s breach of

contract was systematic, it also gives rise to claims under the California Unfair Competition Law

(“CUCL”), Cal. Bus. & Prof. Code § 17200, et seq., and the California Elder Abuse and

Dependent Adult Civil Protection Act (the “California Elder Abuse Law”), Cal. Welf. & Inst.

Code § 15600, et seq. And third, Plaintiffs bring statutory claims under New York and

California law based on their contention that AXA made certain misrepresentations in




                                                  4
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 5 of 38




connection with the sale and maintenance of the policies. In particular, Plaintiffs allege that, as

early as July 10, 2006, see TAC ¶ 101, AXA knew that it would later increase COI rates but that

it concealed that knowledge — and therefore the long-term cost of the policy — in illustrations

depicting premium payments, account values, and death benefits. See id. ¶¶ 101-02. Plaintiffs

argue that these misrepresentations were part of a scheme that violates the CUCL, Section 349 of

the New York General Business Law, and Section 4226 of the New York Insurance Law.

       Plaintiffs now move, pursuant to Rule 23 of the Federal Rules of Civil Procedure, for

class certification. In particular, they move for certification of a nationwide “Contract Class”

consisting of:

       All owners of [AUL II policies] issued by AXA . . . that were subjected to a cost
       of insurance rate increase announced by AXA on or about October 1, 2015,
       excluding [D]efendant AXA, its officers and directors, members of their
       immediate families, and the heirs, successors or assigns of any of the foregoing,
       and the policies-in-suit in in the Related Actions.

ECF No. 355 (“Proposed Order”), at 1. In addition, they seek certification of the following “sub-

classes”:

      a nationwide “Section 4226 Sub-Class,” defined as: “All members of the Contract Class
       who are owners of AUL II policies without a Lapse Protection Rider issued after July 10,
       2006”;

      a “New York GBL Sub-Class,” defined as: “All New York residents who are members of
       the Section 4226 Sub-Class”;

      a “California UCL Increase Sub-Class,” defined as: “All California residents who are
       members of the Contract Class”;

      a “California UCL Illustration Sub-Class,” defined as: “All California residents who are
       members of the Section 4226 Sub-Class”; and

      a “California Elder Abuse Sub-Class,” defined as “All California residents who are
       members of the Contract Class and whose AUL II policies are funded by a California
       resident aged 65 or older.”




                                                 5
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 6 of 38




Id. at 2. Finally, Plaintiffs move for appointment of the Brach Foundation as class representative

for the Contract Class, the Section 4226 Sub-Class, and the New York GBL Sub-Class; Allen

Dyer, as trustee of the Currie Children Trust, as class representative for the Contract Class, the

Section 4226 Sub-Class, and the three California Sub-Classes; and for appointment of Susman

Godfrey L.L.P. as class counsel. See id.

                                     LEGAL STANDARDS

       The relevant standards are well established. A party seeking certification must

demonstrate by a preponderance of the evidence that all the requirements of Rule 23 have been

met. See Levitt v. J.P. Morgan Secs., Inc., 710 F.3d 454, 465 (2d Cir. 2013). That means, first,

satisfying the “four threshold requirements of Rule 23(a) — numerosity, commonality,

typicality, and adequacy of representation.” In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d

108, 117 (2d Cir. 2013). On top of those requirements, the Second Circuit has “recognized an

implied requirement of ascertainability.” In re Petrobras Sec., 862 F.3d 250, 260 (2d Cir. 2017)

(internal quotation marks omitted). If those threshold requirements are met, the moving party

must also “demonstrate through evidentiary proof that the class satisfies at least one of the three

provisions for certification found in Rule 23(b).” In re U.S. Foodservice, 729 F.3d at 117

(internal quotation marks omitted). Here, Plaintiffs seek certification of classes under Rule

23(b)(3), which means that they “must establish: (1) predominance — that the questions of law

or fact common to the class members predominate over any questions affecting only individual

members; and (2) superiority — that a class action is superior to other available methods for

fairly and efficiently adjudicating the controversy.” Id. (internal quotation marks omitted). In

evaluating whether the moving party has met its burden, the Court must engage in a “rigorous




                                                 6
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 7 of 38




analysis,” in which it is permitted to “probe behind the pleadings before coming to rest on the

certification question.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

       In reviewing a class certification motion, a court must apply these standards to each cause

of action — meaning the “identity of facts surrounding the occurrence,” not “the legal theory

upon which [the plaintiff] cho[oses] to frame [the] complaint.” Woods v. Dunlop Tire Corp., 972

F.2d 36, 39 (2d Cir. 1992). That is due, in part, to rules of preclusion. In traditional litigation,

plaintiffs must assert all claims arising from a cause of action, and if they do not, they may not

later pursue any omitted claims. See Restatement (Second) of Judgments § 24(1) (“When a valid

and final judgment rendered in an action extinguishes the plaintiff’s claim pursuant to the rules

of merger or bar . . . the claim extinguished includes all rights of the plaintiff to remedies against

defendant with respect to all or any part of the transaction, or series of connected transactions,

out of which the action arose.”). Significantly, these principles of preclusion also apply to absent

class members, at least under certain circumstances. See Cooper v. Fed. Reserve Bank of

Richmond, 467 U.S. 867, 874 (1984) (“There is of course no dispute that under elementary

principles of prior adjudication a judgment in a properly entertained class action is binding on

class members in any subsequent litigation. . . . Basic principles of res judicata (merger and bar

or claim preclusion) and collateral estoppel (issue preclusion) apply.”); Ferris v. Cuevas, 118

F.3d 122, 130 (2d Cir. 1997) (“Certainly, the judgment of a true class action with adequate

representation . . . would be binding on members of the class for res judicata purposes.”); see

also Hansberry v. Lee, 311 U.S. 32, 42-43 (1940) (“[M]embers of a class not present as parties to

the litigation may be bound by the judgment where they are in fact adequately represented by

parties who are present, or where they actually participate in the conduct of the litigation in

which members of the class are present as parties, or where the interest of the members of the




                                                  7
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 8 of 38




class, some of whom are present as parties, is joint, or where for any other reason the relationship

between the parties present and those who are absent is such as legally to entitle the former to

stand in judgment for the latter.” (citations omitted)); Nafar v. Hollywood Tanning Sys., Inc., 339

F. App’x 216, 224 (3d Cir. 2009) (noting that “[b]y seeking only partial relief” on behalf of the

proposed class, the plaintiff “may be engaging in claim splitting, which is generally prohibited

by the doctrine of res judicata”). See generally WILLIAM B. RUBENSTEIN, 6 NEWBERG ON CLASS

ACTIONS § 18:16 (5th ed. 2020) (“With some exceptions . . . the class action judgment bars class

members from pursuing individual lawsuits that arise from the same transaction and occurrence

as the class action, but it does not bar class members from pursuing individual lawsuits that are

not transactionally related to the class’s claims.”)

       That has two salient implications for purposes of class certification. First, if the Court

were to certify a class to pursue some but not all claims that the putative class representatives

seek to assert, certification of the class could cause absent class members to forfeit those claims

that the class representatives may not assert on behalf of the class. See, e.g., Brewer v. Lynch,

No. 08-CV-1747 (BJR), 2015 WL 13604257, at *10 (D.D.C. Sept. 30, 2015) (holding that, were

the plaintiffs to abandon claims for forms of relief that the proposed class representative could

not pursue, it would “jeopardize the [absent] class members’ ability to subsequently pursue

[those] claims” (internal quotation marks omitted)), aff’d sub nom. In re Brewer, 863 F.3d 861

(D.C. Cir. 2017). Second, and relatedly, absent class members might lose any claims that arise

from the same nucleus of operative facts that the putative class representatives — whether

wittingly or unwittingly — fail to pursue. See Pearl v. Allied Corp., 102 F.R.D. 921, 924 (E.D.

Pa. 1984) (“[C]lass members whose claims would be abandoned by the plaintiffs [and proposed

class representatives] may find themselves precluded by the doctrine of res judicata from




                                                  8
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 9 of 38




asserting those claims in subsequent actions.”). These phenomena are referred to as claim

splitting; that is, the claims of absent class members are split and, to the extent not asserted, may

be precluded.2 It is important for a court confronted with a motion for class certification to be

attentive to the possibility of claim splitting — mindful that neither the named plaintiff nor the

defendant may be incentivized to raise the issue on behalf of absent class members.

                                           DISCUSSION

       As noted, Plaintiffs seek certification of a nationwide Contract Class and five “sub-

classes,” one of which is also nationwide and the rest of which are limited to either New York

residents or California residents. See Proposed Order 1-2. As the parties’ briefing makes clear,

these proposed classes and sub-classes largely correspond to discrete claims: the Contract Class,

as its name suggests, to contract claims and the various sub-classes to Plaintiffs’ statutory claims

under New York and California law. See, e.g., ECF No. 376 (“Reply”), at 2-3 (describing the

proposed nationwide Section 4226 class as a “sub-class” of the Contract Class, even though

putative class members’ alleged injuries arose from “false illustrations” rather than the breach of

contract). With the motion framed as such, AXA does not oppose certification of the Contract

Class (although it does take minor issue with Plaintiffs’ definition of the class), see ECF No. 364

(“Opp’n”), at 38-39; but it does oppose certification of the statutory sub-classes (which it refers

to as “classes”), see id. at 17-38. The majority of the parties’ briefing is thus focused on the

appropriateness of pursuing Plaintiffs’ statutory claims on a class-wide basis.


2
        These consequences may not apply to members of classes certified under Rule 23(b)(1)
and (2), as some courts have held that inclusion in a mandatory class does not bar a class
member from later asserting a claim for money damages arising out of the same transaction. See,
e.g., Brown v. Ticor Title Ins. Co., 982 F.2d 386, 392 (9th Cir. 1992) (“Because Brown had no
opportunity to opt out of the [aggregate] litigation, we hold there would be a violation of
minimal due process if Brown’s damage claims were held barred by res judicata.”); In re
Vitamin C Antitrust Litig., 279 F.R.D. 90, 114-15 (E.D.N.Y. 2012) (collecting cases).



                                                  9
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 10 of 38




       The problem is that this is not the right way to approach the question of class

certification. As discussed above, the analysis must focus on a common nucleus of operative

facts, not on the legal claims asserted. That is, although a court must identify “the class claims,

issues, or defenses” when certifying a class, Fed. R. Civ. P. 23(c)(1)(B), a motion for class

certification puts at issue all claims actually and potentially asserted on behalf of putative class

members. It follows that, where certification is sought pursuant to Rule 23(b)(3), a court must

consider whether the action as a whole — including all legal theories asserted — meet the

requirements for certification. Cf. In re LIBOR-Based Fin. Instruments Antitrust Litig., 299 F.

Supp. 3d 430, 464 (S.D.N.Y. 2018) (“[I]f an action includes multiple claims, one or more of

which might qualify as a certifiable claim, the court may separate such claims from other claims

in the action and certify them under the provisions of subsection (c)(4) of Rule 23.” (internal

quotation marks omitted)); In re Livent, Inc. Noteholders Sec. Litig., 210 F.R.D. 512, 518 & n.3

(S.D.N.Y. 2002) (certifying class under Rule 23(c)(4), not Rule 23(b)(3), because only some

claims were certifiable). If some claims are excluded — whether by the court or by the

plaintiffs, and whether that is because they are not susceptible to class adjudication or because of

other reasons — class members may be precluded by a judgment from raising them later. See,

e.g., Brewer, 2015 WL 13604257, at *10. The Court can identify these dynamics only by

focusing on the common nucleus of operative facts.

       In this case, some of Plaintiffs’ claims — namely, their claims for breach of contract and

for systematic breaches of contract under the California Unfair Competition Law (“CUCL”) —

flow from the AUL II policies themselves; others flow from AXA’s alleged misrepresentations

in illustrations. See Brown v. Lockwood, 76 A.D.2d 721, 738-39 (2d Dep’t 1980) (“In most

instances, the fraudulent representations made to induce the plaintiff to enter into a contract are




                                                  10
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 11 of 38




different from the promises of performance contained in the contract itself. Where such is the

case, an action to recover for fraud in the inducement involves proof of the facts of a different

phase of the transaction than that involved in an action to recover for breach of the contract

itself.”). It is that distinction, not Plaintiffs’ claims or legal theories, that should inform the

definition of the putative classes. For these reasons, the Court ordered supplemental briefing

regarding, among other things, whether the proposed classes should be re-defined. See ECF No.

398. In their supplemental brief, Plaintiffs indicate that they “agree that it is useful to distinguish

the classes which assert claims arising from the policies themselves . . . from the classes which

assert misrepresentation-based claims.” See ECF No. 401 (“Pls.’ Supp. Br.”), at 16. For its part,

AXA does not argue otherwise. See ECF No. 400 (“Def.’s Supp. Br.”), at 14-17. Accordingly,

rather than accept the parties’ original framing, the Court will consider whether to certify two

overarching, nationwide classes, a “Policy-Based Claims Class” and an “Illustrations-Based

Claims Class,” and sub-classes thereof as appropriate. The Court will address each class in turn.

A. Certification of Policy-Based Claims Classes

        The Court begins by considering a nationwide Policy-Based Claims Class and two related

subclasses: a California Policy-Based Claims Sub-Class and a California Elder Policy-Based

Claims Sub-Class. On behalf of all members of the nationwide Policy-Based Claims Class,

Plaintiffs plan to assert claims for breach of contract; on behalf of all members of the California

Policy-Based Claims Sub-Class, Plaintiffs plan to assert additional claims under the CUCL for

systematic breach of contract; and on behalf of members of the California Elder Policy-Based

Claims Sub-Class, Plaintiffs plan to assert additional claims under the California Elder Abuse

Law for systematic breach of contract. See ECF No. 353 (“Pls.’ Mem.”), at 24 (arguing that

elder abuse claims satisfy the predominance requirement imposed by Rule 23(b)(3) because “in




                                                   11
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 12 of 38




unlawfully increasing COIs on policies held by the elderly, and where an increase is targeted

only at elderly insureds, AXA knew or should have known that its conduct was likely to be

harmful to elders” (internal quotation marks omitted)).

   1. Nationwide Policy-Based Claims Class

       The proposed nationwide Policy-Based Claims Class is defined as “[a]ll owners of [AUL

II policies] issued by AXA . . . that were subjected to a cost of insurance rate increase announced

by AXA on or about October 1, 2015, excluding [D]efendant AXA, its officers and directors,

members of their immediate families, and the heirs, successors or assigns of any of the

foregoing, and the policies-in-suit in in the Related Actions.” Proposed Order 1. In its initial

brief, AXA did not oppose certification of the comparable proposed class — the Contract Class

— pursuant to Rule 23(b)(3), except insofar as it was proposed to include more than the

“Registered Owners of the Policies on or after the effective date of the COI Adjustment: March

8, 2016.” Opp’n 38. In its supplemental brief, AXA changed course and now argues that the

nationwide Policy-Based Claims Class should be certified under Rule 23(c)(4), not Rule

23(b)(3). See Def.’s Supp. Br. 18-19 (suggesting that the Court “certify a breach of contract

class under Rule 23(c)(4) but . . . deny certification of the fraud/misrepresentation-based claim

classes”). Regardless, the Court has an independent obligation to ensure that the standards for

class certification are met — and a responsibility to ensure that certification would not harm

absent class members, whose interests may not be aligned with those of the named Plaintiffs or

Defendants. See, e.g., Douglin v. GreatBanc Trust Co., Inc., 115 F. Supp. 3d 404, 409

(S.D.N.Y. 2015) (“Even when unopposed, a motion for class certification must be evaluated on

its merits.”). Based upon its independent review, the Court concludes that a nationwide Policy-

Based Claims Class should be certified under Rule 23(b)(3).




                                                12
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 13 of 38




       a. Rule 23(a) Requirements

       For starters, most of the Rule 23(a) requirements are plainly satisfied. With more than

1,400 potential class members, the numerosity requirement is easily met. See ECF No. 354-6

(“Mills Rep.”), at Ex. 3 (identifying 1,422 policies within the Policy-Based Claims Class); see

also Rodriguez v. It’s Just Lunch Int’l, 300 F.R.D. 125, 132 (S.D.N.Y. 2014) (“Numerosity is

presumed when the proposed national class includes more than forty members.” (internal

quotation marks and alterations omitted)). Additionally, members are sufficiently identifiable to

satisfy the “modest” ascertainability requirement. In re Petrobras, 862 F.3d at 269; see Mills

Rep. Ex. 3 (identifying policies whose owners are members of the Policy-Based Claims Class).

Given that the AUL II policies are form contracts, and that the COI increase resulted from a

single decision based on common analysis, both the commonality and typicality requirements are

easily met. See Hanks v. Lincoln Life & Annuity Co. of N.Y., 330 F.R.D. 374, 379-81 (S.D.N.Y.

2019) (holding that a proposed nationwide breach-of-contract class satisfied the commonality

and typicality requirements because “[t]he policies of the putative class contain substantially

similar language on COI rate increases” and were subjected to the same rate increase).

       Indeed, the only Rule 23(a) requirement that warrants discussion is the adequacy of

representation. See Fed. R. Civ. P. 23(a)(4). As noted, Plaintiffs allege, on behalf of absent class

members in California, that AXA’s “systematic breach” of AUL II contracts constitutes a

violation of the UCL and, on behalf of absent class members in California whose policy

premiums are paid by individuals over the age of sixty-five, that the systematic breach

constitutes a violation of the California Elder Abuse Law. See Pls.’ Mem. 24; Proposed Order 2.

But Plaintiffs do not seek to bring any such claims under the laws of other jurisdictions —

raising claim-splitting concerns. See, e.g., Feinstein v. Firestone Tire & Rubber Co., 535 F.




                                                13
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 14 of 38




Supp. 595, 606 (S.D.N.Y. 1982).3 Under such circumstances, the Court must assure itself that

all absent class members — not only those on whose behalf additional claims are asserted — are

adequately represented. See Nafar, 339 F. App’x at 225 (vacating the certification of a class

because the district court did not consider the “very important issue” of claim-splitting and the

risks of preclusion “in assessing the adequacy of representation requirement”); Feinstein, 535 F.

Supp. at 606 (noting that “a serious question of adequacy of representation arises when the class

representatives profess themselves willing . . . to assert on behalf of the class only” some claims

arising from the transaction and occurrence at issue). That calls for the Court to consider “the

lost value of [any] waived claims (percent risk of future preclusion multiplied by the value of the

waived claim)” and “the strategic value of the decision to waive.” Slade v. Progressive Sec. Ins.

Co., 856 F.3d 408, 413 (5th Cir. 2017).

       Because the parties did not address these concerns in their initial briefing, the Court

ordered them to do so in supplemental briefing. See ECF No. 398, at 2-3. After reviewing the

parties’ supplemental briefs, the Court is satisfied that all class members are adequately

represented. On the one hand, the strategic value of pursuing claims on behalf of a nationwide

class is substantial. Indeed, if the class were limited to the two states in which the proposed

representatives reside, those who live elsewhere might not have a meaningful opportunity to

litigate their claims for breach of contract. By contrast, the marginal value of any waived claims

appears to be relatively low. For the most part, claims of systematic breach require the same

quantum of evidence. See Pls.’ Mem. 24 (arguing that common issues predominate as to claims

for systematic breach because “the claim turns on the very same conduct at issue with respect to


3
       These concerns do not apply to New York residents. Because the Brach Foundation is a
New York resident, the Court is satisfied that, if there were a statutory claim available and it
were in the class’s best interests to raise it, Plaintiffs would have asserted it.



                                                 14
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 15 of 38




the breach of contract claim” (internal quotation marks omitted)); Opp’n 30 (noting that

Plaintiffs’ “theory is indistinguishable from the contract claim”). And as a general matter, the

recovery available for systematic breach is no greater than the recovery available for breach of

contract. See Pls.’ Supp. Br. 5 (noting that, on behalf of California class members, Plaintiffs

seek damages “calculated in the same manner as the damages being sought on the claim for

breach of contract”). It is true that treble damages are available under California’s Elder Abuse

Law. See Cal. Civ. Code § 3345(b). But that is the exception rather than the norm, see Carolyn

L. Dessin, Financial Exploitation Statutes’ Impact on Domestic Relations Practice, 16 J. AM.

ACAD. MATRIM. LAW. 379, 381-425 (2000) (identifying only four other states that provide for

civil damages and only one — Arizona — that provides for treble damages), and Plaintiffs’

submissions suggest that very few class members are eligible to seek treble damages under other

states’ laws. See Mills Rep. Ex. 14 (identifying just eight Arizona policies).

       On top of that, it is noteworthy that very few class members have filed their own claims;

although there are more than 1,400 policies at issue, see Mills Rep. Ex. 3, the Court is aware of

only seven individual actions filed in federal and state court. Given the totality of these

circumstances, the Court doubts that, as a practical matter, foregoing claims for systematic

breach of contract in other states is likely to reduce any class member’s recovery. Moreover, to

the extent there is any such risk, the Court can minimize it by expressly reserving the right of

absent class members who live outside of New York and California to file other claims arising

out of the policy in later litigation. See Restatement (Second) of Judgments § 26(b) (providing

that the rule against claim-splitting does not apply when “[t]he court in the first action has

expressly reserved the plaintiff’s right to maintain the second action”). To be sure, there is no

guarantee that a later court would honor such a reservation. See, e.g., In re Vitamin C, 279




                                                 15
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 16 of 38




F.R.D. at 115-16 (noting that “express[] reserve[ation]” of “the right of the [absent class

members] to maintain [other] claims in subsequent proceedings” is “not a guarantee of what

subsequent courts will actually do”). But neither Plaintiffs nor AXA provide any reason not to

protect absent class members in this manner. See Pls.’ Supp. Br. 17-19; Def.’s Supp. Br. 17-18.

And doing so would undoubtedly further reduce the already-low risk that absent class members

would be precluded from later bringing valuable claims. See In re Vitamin C, 279 F.R.D. at 116

(finding an express reservation “sufficient to extinguish defendants’ claim-splitting concerns for

the purpose of class certification”).

        In sum, the Court agrees with Plaintiffs that the best interests of all absent class members

are served by certification. Thus, all the requirements of Rule 23(a), including adequacy of

representation, are satisfied.

        b. Rule 23(b)(3) Requirements

        AXA concedes that the Rule 23(b)(3) requirements of predominance and superiority are

met, see Opp’n 38 (noting that AXA “does not oppose class certification of Plaintiffs’ breach of

contract claim”), and the Court has no reason to conclude otherwise. The class members’

contract claims rise and fall together. Their contracts with AXA are identical in all material

respects, and Plaintiffs allege that AXA breached each contract through a single course of action

with respect to every policy included in the class. See ECF No. 354-1; ECF No. 354-5, at 12; see

also Fleisher v. Phoenix Life Ins. Co., No. 11-CV-8405 (CM), 2013 WL 12224042, at *11-15

(S.D.N.Y. July 12, 2013) (holding that common issues predominate in similar COI litigation).

The overwhelming similarity of the class members’ contract claims, coupled with the fact that

few individual actions have been filed and the economies of scale that would be produced by

litigating the claims in the aggregate, also supports a finding of superiority. See Public Emps.’




                                                 16
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 17 of 38




Ret. Sys. v. Merrill Lynch & Co., Inc., 277 F.R.D. 97, 120 (S.D.N.Y. 2011) (finding superiority

where “there is no overwhelming interest by class members to proceed individually” and where

“only two investors” of more than 1,600 were independently pursuing claims). These

conclusions are unaffected by the fact that class members’ policies may be subject to different

states’ laws because, as the Second Circuit observed in affirming certification of a nationwide

class, “state contract law defines breach consistently such that the question will usually be the

same in all jurisdictions.” In re U.S. Foodservice, 729 F.3d at 126-27.

       c. Class Definition

       That leaves only the precise definition of the class. AXA takes issue with Plaintiffs’

proposed class definition in two respects. First, it argues that the class definition should be

clarified to include only policyowners on or after March 8, 2016, the effective date of the

challenged COI increase. See Opp’n 39. Plaintiffs do not object, and the Court agrees. Second,

AXA argues that the class should be limited to registered owners of an AUL II policy because

the policies, by their terms, prohibit assignment except “by written notice in a form satisfactory

to [AXA].” ECF No. 354-7, at 10; see id. (providing that AXA “will not be bound by an

assignment unless [it] ha[s] received it in writing”); see also Opp’n 38-39. Relying on New

York law, Plaintiffs counter “that assignments without notice to the carrier are not void unless

the policy expressly so states.” See Reply 25. The Court is inclined to think that AXA has the

better of the argument, as the policy provisions appear to prohibit assignments without notice

rather than creating a “mere[] covenant against assignments, [which would] give[] rise only to a

claim for damages against the assignor for violation of the covenant.” Sullivan v. Int’l Fidelity

Ins. Co., 96 A.D.2d 555, 556 (N.Y. App. Div. 1983); see Cole v. Metro. Life. Ins. Co., 273

A.D.2d 832, 832-33 (N.Y. App. Div. 2000) (holding an assignment void where the contract




                                                 17
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 18 of 38




provision stated that “[a]ssignment . . . is not permitted”). But the Court refrains from reaching

that conclusion today because the issue has not been fully briefed and if it proves to be incorrect

then many rightful class members might not receive notice of their right to opt out of the class.

In any event, Plaintiffs’ proposed definition is, at this stage, acceptable. See In re Methyl

Tertiary Butyl Ether (MTBE) Prods. Liab. Litig. (MTBE I), 241 F.R.D. 185, 189, 195-96

(S.D.N.Y. 2007) (certifying a class of “all persons owning real property in the vicinity of [a

particular gas station] who have suffered a legally cognizable injury due to contamination” and

noting that “[t]he ascertainability of a class depends on whether there will be a definitive

membership in the class once judgment is rendered”); see also Charles A. Wright, Arthur R.

Miller & Mary K. Kane, Fed. Prac. & Proc. Civ. § 1760 (3d ed. Aug. 2019) (observing that the

class description need only be “sufficiently definite that it is administratively feasible for the

court to determine whether a particular individual is a member”).

       Accordingly, the Court certifies a nationwide Policy-Based Claims Class including all

individuals who, on or after March 8, 2016, owned AUL II policies that were issued by AXA and

subjected to the COI rate increase announced by AXA on or about October 1, 2015, as well as

those residents’ heirs, successors, or assigns, and excluding Defendant AXA, its officers and

directors, members of their immediate families, and the heirs, successors or assigns of any of the

foregoing, and the plaintiffs in all Related Actions.

   2. California Policy-Based Claims Sub-Class

       The Court turns, then, to the two proposed Policy-Based Claims sub-classes, beginning

with the California Policy-Based Claims Sub-Class, which includes all members of the Policy-

Based Claims Class who are California residents and on whose behalf Plaintiffs seek to bring

claims under the CUCL. See Proposed Order 2; Pls.’ Mem. 24.




                                                  18
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 19 of 38




       The Court need not and does not decide whether the Rule 23(a) requirements are met as

to this proposed sub-class because Plaintiffs’ arguments founder on the Rule 23(b) requirements

of predominance and superiority. That is because AXA asserts an affirmative defense with

respect to Plaintiffs’ claims under the CUCL that changes the calculus. Specifically, according

to AXA, a substantial number of the policies at issue were obtained through stranger-originated

life insurance (“STOLI”) schemes. See Opp’n 33. In a STOLI scheme, “a life insurance policy

is procured for the purpose of selling the policy to investors who, although they have no

insurable interest in the life of the insured, will fund the premiums and receive the benefits when

the insured dies. In such transactions, all costs are usually borne by the investors who are, in

essence, betting that the insured will die before the total cost of premiums exceeds the proceeds

of the policy.” Bernstein v. Principal Life Ins. Co., No. 09-CV-4925 (CM) (HBP), 2010 WL

4922093, at *1 (S.D.N.Y. Dec. 2, 2010). STOLI schemes have been illegal under California law

since 2010, see Nationwide Life & Annuity Ins. Co. v. Pan, No. SACV 12-0722 (AG) (RNBx),

2012 WL 13020330, at *4 (C.D. Cal. Oct. 15, 2012), and AXA argues that owners of policies

that originated in such a scheme thus have unclean hands and cannot recover.

       Affirmative defenses “may, and must, be considered in the predominance analysis.” In re

LIBOR-Based Fin. Instruments Antitrust Litig., 299 F. Supp. 3d 430, 572 (S.D.N.Y. 2018).

Doing so here precludes a finding that questions of law or fact common to the class members

predominate over any questions affecting only individual members. That is because individual

questions about each policy — when it was originated, to whom it was initially issued, why that

individual took out a policy, whether and when the original policyholder sold the policy and to

whom, and whether they had ever communicated and about what — will have to be litigated. In

arguing otherwise, Plaintiffs suggest that STOLI schemes do not give rise to an unclean hands




                                                 19
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 20 of 38




defense and that the defense is available only if the insurer tenders all premiums paid for any

policy. See Reply 19 n.31. But U.S. Bank Nat’l Ass’n v. PHL Variable Ins. Co., 288 F.R.D. 282

(S.D.N.Y. 2012), upon which they rely, does not support the weight they put upon it. Yes, the

U.S. Bank court stated that insurers asserting a STOLI defense “must seek a declaratory

judgment.” Id. at 287. But the authority it cited for that proposition held merely that declaratory

judgment actions are permissible, not required. And yes, the U.S. Bank court indicated that

insurers asserting a STOLI defense may not “continue to collect premiums” and instead must

“tender the premiums paid to the court.” Id. But in doing so, it relied on cases in which the

insurer had learned of facts allowing for rescission of the policy. See id. Here, by contrast, AXA

needs discovery in order to determine which policies resulted from STOLI schemes.

       In the alternative, Plaintiffs attempt to dismiss the STOLI defense as “speculative.” See

Reply 19 n.31. In light of the red flags identified by AXA’s expert, ECF No. 369-30, Ex. 249

(“Hubbard Rep.”), ¶¶ 81-91, however, the Court concludes that that label is unwarranted. As the

Sixth Circuit recognized in the very case Plaintiffs cite, “where defendants point to some

evidence that a defense will indeed apply to some class members” — as AXA does here — the

common and individual issues of that defense must be considered. Bridging Communities Inc. v.

Top Flite Fin. Inc., 843 F.3d 1119, 1126 (6th Cir. 2016). Plaintiffs also incorrectly argue that

AXA’s defense cannot defeat certification because it is relevant to remedies, not liability. See

Reply 24-25. Although “the fact that [remedies] may have to be ascertained on an individual

basis” is not necessarily fatal to class certification, it is “one factor” that must be considered

when determining whether “issues susceptible to generalized proof ‘outweigh’ individual

issues.” Roach v. T.L. Cannon Corp., 778 F.3d 401, 405 (2d Cir. 2015). Considering all of the




                                                  20
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 21 of 38




relevant factors, the Court cannot find that common issues predominate over individual ones.

Thus, Plaintiffs’ motion to certify a California Policy-Based Claims Sub-Class is denied.4

    3. California Elder Policy-Based Claims Sub-Class

       The second proposed Policy-Based Claims sub-class is the California Elder Policy-Based

Claims Sub-Class, which includes all members of the California Policy-Based Claims Class

whose policies are funded by a California resident aged sixty-five or older and on whose behalf

Plaintiffs seek to bring claims under the California Elder Abuse Law See Proposed Order 2.

       The Court concludes that this Sub-Class cannot be certified either, however, because

Plaintiffs fail to prove by a preponderance of the evidence that Mr. Dyer — the proposed class

representative — adequately represents the sub-class and that his claims are typical of those held

by the proposed class. For starters, it is not at all clear that Mr. Dyer is even a member of the

proposed sub-class: Plaintiffs do not show by a preponderance of the evidence that someone over

the age of sixty-five pays premiums associated with the policy owned by the Currie Children

Trust, of which Mr. Dyer is trustee. See ECF No. 369-9, Ex. 42 (“M. Currie Dep.”), at 200

(testifying that he does not recall any premium payment that he or his wife made in their

personal capacities); ECF No. 369-9, Ex. 38 (“B. Currie Dep.”), at 220 (testifying that “for the

entire time of the policy” the funds “used to pay premiums on the policy [have come] from a

trust”). The Court cannot certify a class whose proposed representative does not even belong in

it. See Norman v. Conn. State Bd. of Parole, 458 F.2d 497, 499 (2d Cir. 1972) (“[I]t is clear that


4
       The Court recognizes that, without a California Policy-Based Claims Sub-Class, class
members who would fall into that sub-class might be precluded from later bringing claims for
systematic breach under the CUCL. But for the reasons stated by Plaintiffs, see Pls.’ Supp. Br.
15 & n.13, the Court perceives that risk to be low. Moreover, as Plaintiffs note, see id. at 5, the
claims have minimal marginal value. Accordingly, the Court’s conclusion that claims for
systematic breach under the CUCL are not susceptible to class treatment does not alter the
Court’s conclusion regarding the Policy-Based Claims Class writ large.



                                                 21
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 22 of 38




a named plaintiff cannot bring suit for a class of which he is not a part.”). Second, even if the

Curries do pay the premiums, Plaintiffs do not explain why that confers standing upon Mr. Dyer,

as a trustee, under the California Elder Abuse Law. Accordingly, the Court concludes that

Plaintiffs’ motion to certify a California Elder Policy-Based Claims Sub-Class founders on both

the typicality and adequacy-of-representation requirements and must be denied.5

B. Certification of Illustration-Based Claims Classes

       Plaintiffs also move for certification of a nationwide class with respect to claims arising

out of alleged misrepresentations, along with sub-classes of New York and California residents.

In particular, Plaintiffs seek certification of (1) a nationwide Illustration-Based Claims Class, on

whose behalf Plaintiffs seek to assert claims under Section 4226 of the New York Insurance

Law; (2) a New York Illustration-Based Claims Sub-Class, on whose behalf Plaintiffs also seek

to assert claims under Section 349 of the New York General Business Law; and (3) a California

Illustration-Based Claims Sub-Class, on whose behalf Plaintiffs seek to assert additional claims

under the CUCL. The Court considers each in turn.

    1. Nationwide Illustration-Based Claims Class

       First, Plaintiffs move to certify a nationwide class composed of all members of the

Policy-Based Claims Class “who are owners of AUL II policies without a Lapse Protection Rider


5
        The Court concludes that it is prudent to expressly reserve — and does expressly reserve
— the absent class members’ rights to later pursue claims under the California Elder Abuse Law.
Unlike the claims for systematic breach under the CUCL, elder abuse claims may have
substantial value, as treble damages may be available. See Cal. Civ. Code § 3345(b). And while
Plaintiffs argue that claim preclusion would not apply where the Court refuses to certify a class,
see Pls.’ Supp. Br. 15 & n.13, that may not be true here, as the Court’s denial is based on the
characteristics of the proposed class representative, not the nature of the claims. See, e.g.,
Feinstein, 535 F. Supp. at 606-07 (explaining that, where a class representative asserts claims
only for “breach of an implied warranty,” class members with claims “for death, injury, accident-
related property damages, or other consequential damage” would face “significant risks of being
told later that they had impermissibly split a single cause of action”).



                                                 22
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 23 of 38




issued after July 10, 2006.” Proposed Order 2.6 On behalf of this nationwide class, Plaintiffs

seek to bring claims under Section 4226 of the New York Insurance Law. In particular, they

allege that AXA knew it would have to increase the COI of the AUL II policies as early as July

10, 2006, but concealed that fact in illustrations promulgated in connection with the sale and

maintenance of the policies until the increase was announced in 2015.

       Much of the parties’ dispute regarding certification is attributable to disagreements over

the elements of a Section 4226 claim. Accordingly, the Court begins with the substantive law

and then turns to the requirements of Rule 23.

       a. Elements of a Claim Under Section 4226

       Section 4226 provides, in relevant part, that no insurer authorized to sell life insurance in

New York shall “issue or circulate, or cause or permit to be issued or circulated on its behalf, any

illustration, circular, statement or memorandum misrepresenting the terms, benefits or

advantages of any of its policies or contracts.” N.Y. Ins. Law § 4226(a)(1). If an insurer

“knowingly violates” that edict or “knowingly receives any premium or other compensation in

consequence of such violation . . . any person aggrieved” may file suit against the insurer, and

the insurer is “liable to a penalty in the amount of such premium or compensation.” Id.

§ 4226(d). The parties disagree about whether the “person aggrieved” must have received,

reviewed, and relied on the misrepresentation. Compare Pls.’ Mem. 21-23, with Opp’n 17-19.

       Plaintiffs have the better of the argument with respect to reliance. Significantly, the

statute contains no reference to reliance. And neither the legislative history nor the limited case



6
        It is not immediately apparent why the proposed class is limited to owners of AUL II
polices “without a Lapse Protection Rider,” as neither party addresses the issue. Nevertheless,
the limitation is proposed by Plaintiffs and the Court fails to see any problems inherent in the
limitation. Accordingly, the Court need not and does not address it further.



                                                 23
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 24 of 38




law interpreting Section 4226 itself suggests that a reliance requirement should be read into the

statute. See Pls.’ Mem. 22 n.72 (noting that, in 1969, the New York Legislature amended Setion

4226’s sister provision, regulating the conduct of insurance brokers and agents, to require

reliance, but it added no such requirement to Section 4226); Brenkus v. Metro. Life Ins. Co., 309

A.D.2d 1260, 1262-3 (4th Dep’t 2003) (affirming dismissal of a fraud claim because the plaintiff

could not “establish the essential elements of actual and reasonable reliance,” but holding that a

claim under Section 4226 could proceed). AXA argues that the statute should be read to require

proof of reliance because only those “aggrieved” by a misrepresentation can file suit and they

can recover only an amount equal to “any premium or other compensation” the insurer received

“in consequence of” the misrepresentation. N.Y. Ins. Law § 4226(d); see Opp’n 17-18 (citing

Gale v. IBM Corp., 9 A.D.3d 446, 447 (N.Y. App. Div. 2004)). But courts have held that

“aggrieved” should be interpreted broadly to mean any plaintiff who meets the standing

requirements of Article III. See Robainas v. Metro. Life Ins. Co., No. 14-CV-9926 (DLC), 2015

WL 5918200, at *7 (S.D.N.Y. Oct. 9, 2015) (“[A]n aggrieved party [under Section 4226] is one

that experiences some sort of wrong or harm. . . . [C]ourts have understood ‘aggrieved’ as

requiring an injury-in-fact coextensive with the requirements of Article III.”), aff’d sub nom.

Ross v. AXA Equitable Life Ins. Co., 680 F. App’x 41 (2017) (summary order). And, depending

on the alleged injury and theory of causation, someone can be “aggrieved” — that is, harmed —

by a misrepresentation without necessarily having relied on it. For example, a misrepresentation

can artificially inflate the market price of a product, causing a plaintiff to pay more for it than she

otherwise would have — regardless of whether she even saw the misrepresentation. See, e.g.,

Hadley v. Kellogg Sales Co., 324 F. Supp. 3d 1084, 1104 (N.D. Cal. 2018) (“It is well-

established that the ‘price premium’ attributable to an alleged misrepresentation on product




                                                  24
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 25 of 38




labeling or packaging is a valid measure of damages in a mislabeling case under [certain

statutes].”); accord In re TFT-LCD (Flat Panel) Antitrust Litig., No. 07-MD-1827 (SI), 2011 WL

4501223, at *3 (N.D. Cal. Sept. 28, 2011).7 Thus, Section 4226 does not necessarily require a

plaintiff to prove that she reviewed and relied upon a misrepresentation. The plaintiff must do so

only if it is required by the particular injury and theory of causation alleged.

       An inflated market price does not appear to be at issue in this case, but, relying on

Stutman v. Chemical Bank, 95 N.Y.2d 24 (N.Y. 2000), Plaintiffs argue that their alleged injury

and theory of causation do not require proof of reliance either. See Reply 5-10. The plaintiffs in

Stutman had taken out a loan from the defendant, and the note provided that the plaintiffs could

“prepay the principal at any time without incurring ‘any prepayment charge.’” 95 N.Y.2d at 26.

The borrowers later sought to refinance the loan with another bank, but the defendant bank

informed the plaintiffs that it would charge an “attorney’s fee” to carry out the steps necessary to

do so. See id. at 27. The borrowers alleged that the bank had violated Section 349 of the New

York General Business Law “by promising . . . that there would be no ‘prepayment charge’” and

then assessing a fee when they sought to refinance their loan. Id. at 29. Because the fee was

really a “prepayment charge” in disguise, the plaintiffs argued, “the note was deceptive for not

revealing that fee.” Id. The Appellate Division dismissed the plaintiffs’ claims because they had

not shown that disclosure of the fee would have affected their decision to take out the loan. See


7
         Imagine, for example, that a company sells a pen and advertises that it is a rugged writing
instrument that can survive any environment, all the while knowing that the pen will break the
first time it falls onto a hard surface. Before it is released, the pen generates significant buzz due
to its alleged ruggedness and, because the initial supply is limited, the company charges a high
price. One customer purchases the pen at that high price not because it can withstand abuse, but
because it looks just like the pen that a cherished relative used, and the customer intends to frame
it. That customer is surely “aggrieved,” even though the misrepresentation was irrelevant to the
customer’s decision to purchase the pen. But for the misrepresentation, the price of the pen may
have been lower, and the customer would have paid less for it.



                                                  25
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 26 of 38




id. at 30. The Court of Appeals reversed, holding that the Appellate Division had confused

causation with reliance, which is not required by Section 349, and that the plaintiffs had satisfied

the former requirement merely by alleging that “because of the defendant’s deceptive act, they

were forced to pay a $275 fee that they had been led to believe was not required.” Id. In other

words, the Stutman court held, where a seller wrongly promises that there will be no fees, the

mere payment of the hidden fee later is sufficient to establish causation.

       Thus, Stutman recognized a second theory of causation based on neither reliance nor

market price. Stutman did involve claims under Section 349, not Section 4226. But the statutes

are substantially similar (indeed, the parties here effectively treat them as the same), and the

decision is useful because it illuminates the difference between reliance, which neither statute

requires, and causation, which is required by both. See ECF No. 386 (“Sur-reply”), at 5. And

Plaintiffs’ allegations here are materially indistinguishable from those in Stutman. Like the

plaintiffs in Stutman, Plaintiffs here argue that AXA hid fees. Like the plaintiffs in Stutman,

Plaintiffs here argue that AXA made misrepresentations regarding the future costs of the AUL II

policies. Like the plaintiffs in Stutman, Plaintiffs here allege that AXA knew its representations

were false when they were made. And like the plaintiffs in Stutman, Plaintiffs here allege that

AXA eventually imposed the fees it had hidden. Under Stutman, that is enough to satisfy the

requirement of causation. And contrary to AXA’s contentions, that is not inconsistent with the

injury-in-fact requirement for Article III standing. See Sur-reply 5-7. Stutman demonstrates that

New York law guarantees purchasers what they were promised, at least when the promise was

made in bad faith. Thus, the relevant question is not what choice purchasers would have made

had they been aware of that which the seller had attempted to hide, but rather whether “the

defendant abided by its representation” and, if the defendant failed to do so, whether that failure




                                                 26
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 27 of 38




injured the plaintiffs, monetarily or otherwise. In re Amla Litig., 320 F. Supp. 3d 579, 592

(S.D.N.Y. 2018). Broken promises are plainly cognizable injuries under Article III; to hold

otherwise would be inconsistent with the litigation of contract claims in federal court.

       The Court, therefore, agrees with AXA’s contention that, given the nature of the harms

alleged in this case, each Plaintiff may recover only if she actually read, received, or became

aware of a misrepresentation. Otherwise, the promise-based theory would make little sense.

Consider, for example, a variation on the facts in Stutman. If the misrepresentations there had

been made to other borrowers, and the Stutmans had conceded that neither they nor anyone else

involved in the decision to take out the loan had been aware of the representation, it would be

hard to explain how they can be said to have been “aggrieved.” Put differently, people generally

have no right to the benefit of a promise of which they were completely unaware. Plaintiffs’

arguments to the contrary are unpersuasive. To be sure, the court in Hasemann v. Gerber Prods.

Co., 331 F.R.D. 239 (E.D.N.Y. 2019), did state that, in light of Stutman, it would be

“inappropriate[]” to read a “seeing requirement” into Section 349. Id. at 267. But the theory of

causation alleged in Hasemann was that “the advertising and labeling practice allowed a price

premium to be charged.” Id. at 264. The market-price-based theory of causation, unlike the

promise-based theory, does not depend on the consumer’s awareness of the representation. And

Plaintiffs here are not proceeding based on the market-price-based theory. Moreover, the

Hasemann court did not reject an exposure requirement entirely; instead, it rejected the

defendants’ bid to adopt an individualized exposure requirement and found that, “in the current

case, exposure was sufficiently uniform” to raise a plausible Section 349 claim. Id. at 267.

       Notably, the requirement to prove exposure is not overly demanding. In Pasternack v.

Lab. Corp. of Am. Holdings, 27 N.Y.3d 817 (2016), the New York Court of Appeals confirmed




                                                27
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 28 of 38




that “indirect communication” can establish a claim for fraud, provided that the defendant made

“the statement . . . with the intent that it be communicated to plaintiff and that the plaintiff rely

on it.” Id. at 828; see also Amusement Ind., Inc. v. Stern, 721 F. App’x 9, 12 (2d Cir. 2018)

(summary order). The same principle applies here. Plaintiffs can meet the exposure requirement

by showing that AXA promulgated documents containing an alleged misrepresentation, knowing

that the documents or the alleged misrepresentation would be communicated to the claimants,

directly or indirectly, and that the claimants actually received such a document or became aware

of the alleged representation, directly or indirectly. It follows that Plaintiffs need not show that

they “personally review[ed]” the challenged illustrations. Opp’n 18. It would suffice if, for

example, a prospective policy owner relied on a financial advisor to review the materials

containing the illustration, provided that the advisor actually did so.

        In sum, to establish a claim under Section 4226, Plaintiffs must show that (1) AXA

misrepresented the terms, benefits, or advantages of its AUL II policies; (2) the

misrepresentation was material; (3) AXA knew that it had misrepresented the terms, benefits, or

advantages of the AUL II policies; (4) AXA knew that the documents containing the

misrepresentation would be communicated to the claimants, directly or indirectly; (5) the

claimants received such a document or learned of the misrepresentation, directly or indirectly;

(6) AXA did not abide by its representation; and (7) the claimants were thereby injured.

        b. Rule 23(a) Requirements

        With that, the Court turns to the Rule 23 analysis itself. Most of the Rule 23(a)

requirements are easily satisfied by the proposed nationwide Illustration-Based Claims Class and

do not require extended discussion. First, the class clears the numerosity bar several times over,

as it encompasses owners of 679 AUL II policies. See Mills Rep. Ex. 6. Second, because AXA




                                                  28
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 29 of 38




maintains records of each policy’s registered owner, there is no dispute that class members are

readily ascertainable. Third, several common issues bind the class — for example, whether the

illustrations were misleading, whether any misrepresentation was material, and AXA’s

knowledge — and satisfy the commonality requirement. See Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 350, 359 (2011) (“[A] single common question will do.”). Finally, because the

proposed class representatives challenge the very same conduct as other class members, they

satisfy the typicality requirement. AXA contests none of these elements. Indeed, in its

opposition and sur-reply, AXA seemed to concede that the proposed nationwide Illustration-

Based Claims Class meets all requirements under Rule 23(a). See Opp’n 17-25 (arguing only

that common questions do not predominate over individual ones); Sur-reply 2-9 (same).

       Prompted by the Court’s order directing the parties to address the issue of claims-

splitting, however, AXA now opposes certification of the Illustration-Based Claims Class on the

ground that “Plaintiffs’ claim-splitting strategy creates ‘an irreconcilable conflict with the class,’

rendering Plaintiffs inadequate class representatives.” Def.’s Supp. Br. 2 (quoting Slade, 856

F.3d at 412-13). Upon review of the parties’ supplemental submissions, the Court disagrees.

First, although AXA attempts to reargue the point, see id. at 6-7, the Court has repeatedly held

that Section 4226 applies to AXA’s policies issued outside of New York. See Yale v. AXA

Equitable Life Ins. Co., No. 14-CV-2904 (JMF), ECF No. 55, at 6-7 (S.D.N.Y. Nov. 12, 2014);

Brach Family Found., 2018 WL 1274238, at *2.8 Second, Plaintiffs assert, without dispute from


8
        AXA also argues that, even if Section 4226 applies outside of New York, choice-of-law
and due process principles suggest that it will not apply to most class members’ claims. See
Def.’s Supp. Br. 7-11. The Court is not convinced, but it need not weigh in on these arguments
here. These arguments might be relevant to the analysis under Rule 23(b)(3) — indeed, AXA
now argues, for the first time, that class adjudication is unmanageable because choice-of-law and
due process inquiries must be individualized, see id. at 8 — but AXA failed to raise them in both
its opposition and sur-reply. That is reason enough to disregard them.



                                                  29
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 30 of 38




AXA, that the potential recovery under Section 4226 — namely, damages “in the amount of all

premiums or other compensation AXA received,” Pls.’ Supp. Br. 6 (internal quotation marks

omitted) — is likely to exceed recovery from any foregoing state-specific claims. Finally, as

discussed above, the Court can — and does — expressly reserve the right of absent class

members who live outside of New York and California to file other claims arising out of the

representations at issue. See In re Vitamin C, 279 F.R.D. at 115-16.

       Accordingly, the Court finds that the nationwide Illustration-Based Claims Class meets

all of Rule 23(a)’s requirements, including the adequacy-of-representation requirement.

       c. Rule 23(b)(3) Requirements

       The Rule 23(b)(3) requirements are also satisfied. First, the Court finds that common

issues — that is, those “subject to generalized proof, and thus applicable to the class as a whole,”

In re Visa Check/MasterMoney Antitrust Litig., 280 F.3d 124, 136 (2d Cir. 2001) — predominate

over individual ones. In order to recover under Section 4226, each class member must prove that

AXA misrepresented the terms, benefits, and advantages of the AUL II policies; that these

misrepresentations were material; that AXA knew its representations were false or misleading at

the time they were made; that AXA knew its misrepresentations would be communicated to

policy owners; and that AXA did not abide by its representations. Against this veritable laundry

list of common questions, AXA identifies two elements that it claims require individualized

proof: class members’ knowledge or receipt of the alleged misrepresentations and damages. See,

e.g., Opp’n 17-18, 33-34.9 But neither undermines a finding of predominance.



9
       In one sentence, AXA also states that “resolving whether each claim is subject to an
affirmative defense due to participation in a STOLI scheme” is an “individual inquiry.” Opp’n
24. But AXA’s opposition’s stray reference to an “affirmative defense” does not properly raise
one. First, in the same sentence, AXA suggests that whether a policy was acquired as part of a
STOLI scheme is relevant only to reliance — which, as explained, is not an element of a claim


                                                30
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 31 of 38




       Taking the latter issue first, the Court finds that Plaintiffs propose an adequate damages

methodology for class certification purposes. AXA argues that Plaintiffs simply propose

“adding up premiums paid on the Policies that are part of the proposed class, whether by current

or prior owners.” Id. at 34. Were that the only methodology offered by Plaintiffs’ expert, the

Court might agree that it is inadequate because it does not match Plaintiffs’ theory of harm. See

Comcast Corp. v. Behrend, 569 U.S. 27, 35 (2013) (“[A]t the class-certification stage (as at trial),

any model supporting a plaintiff’s damages case must be consistent with its liability case . . . .”

(internal quotation marks omitted)); Stutman, 95 N.Y.2d at 30 (holding that the defendant’s

misrepresentation caused a loss equal to the hidden fee). But Plaintiffs’ expert also “calculated

COI overcharges . . . using the same formulas, uniform methodology, and data sources” as for

the claims for breach of contract. See Mills Rep. ¶¶ 46, 49. This methodology is consistent with

the theory of harm Plaintiffs press in this motion, and it eliminates any concerns regarding

individualized damages inquiries. See Ramirez v. Riverbay Corp., 39 F. Supp. 3d 354, 369

(S.D.N.Y. 2014) (“Here, the plaintiffs’ theory of damages is consistent with their theory of

liability, and computing damages is likely to be a mere matter of arithmetic.”).10


under Section 4226. See id. (arguing that, if a policy was involved in a STOLI scheme,
“illustrations likely played no role in the prior owner’s purchase and sale decisions”). Second,
AXA repeatedly suggests that STOLI schemes were common in California, but it does not make
similar allegations with respect to most other jurisdictions. See, e.g., id. at 16 (“AUL II policies
were among those targeted . . . in a widespread STOLI scheme based in California and
Wisconsin, where many Policies were issued.”); ECF No. 369, ¶¶ 102, 111-15, 161-78 (alleging
STOLI schemes in California). Most importantly, however, AXA expressly asserts an unclean
hands defense only with respect to claims under California law. See Opp’n 32 (arguing that
“Plaintiffs ignore . . . the necessity of mini-trials to address AXA eq.’s affirmative defense of
unclean hands to the California Statutory Claims”).
10
         It is true that this theory of damages differs from certain injuries alleged in the complaint,
see, e.g., TAC ¶ 91 (alleging that, but for the misrepresentations, policy owners “would not have
bought the policy at all or, if purchased after issuance, the purchaser would have paid much
less”); id. ¶ 92 (alleging that, but for the misrepresentations, “Plaintiffs would have avoided
pouring hundreds of thousands of dollars of additional premiums into the policy [prior to the


                                                  31
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 32 of 38




       Nor do questions regarding class members’ knowledge or receipt of the challenged

misrepresentations defeat predominance. For one thing, there is at least some relevant common

evidence. AXA issues an illustration in connection with its initial sale of every policy, which

must be signed by the policy owner. See ECF No. 354-36, at 8. AXA also keeps records of

illustrations issued to policy owners and other authorized individuals while the policy is “in

force,” and it has maintained copies of all such illustrations issued since 2012. See ECF No. 365

(“Jantz Decl.”), ¶ 7. And, although AXA does not have records of illustrations generated by

third-party brokers or agents using AXA’s illustration software, see id. ¶ 6, Plaintiffs argue that a

factfinder can infer knowledge because illustrations are the only indicator of projected future

COI rates, critical information about the policies’ cost, see Reply 11-12. AXA claims, first, that

a reasonable person would not understand the illustrations to constitute projections, see Opp’n

22-23 n.15; ECF No. 369-30, Ex. 252 (“Pfeifer Rep.”), ¶¶ 245-50, but that is of limited relevance

at this stage. That is a common question, and if AXA is correct, the illustrations are not material,

and Plaintiffs’ claims will fail on a class-wide basis. AXA also argues that there are other

sources for information about COI rates, such as policy lapse notices and annual policy

statements. See Sur-reply 8. But each source of information that AXA identifies reflects only

the then-prevailing COI rate. They say little about what rates are likely to be in the future. See,

e.g., Mills Rep. ¶¶ 25-28 & Table 3 (showing that COI rates increase each year); ECF No. 354-

11 (“Rouse Rep.”), at 71 (graphs showing increasing COI rates). Several million dollars may

ride on future COI rates. See ECF No. 377-1 (“Rouse Rbtl. Rep.”), ¶¶ 55-65.




COI increase]”); id. ¶ 93 (alleging that “[t]he marketability of Plaintiffs’ policies . . . has also
been destroyed by AXA’s materials misrepresentations”). To the extent this theory of injury is
new, it does not prejudice AXA; it raises no new issues and essentially duplicates the proposed
measure of damages for Plaintiffs’ claims for breach of contract.


                                                 32
       Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 33 of 38




       To be clear, the Court does not hold that individual inquiries — into what class members

knew or whether they received misrepresentations — are unnecessary. But the importance of

any such inquiry would pale in comparison to the critical common issues — including whether

the illustrations were materially misleading and whether AXA knew they were at the time. See

Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (“The predominance inquiry

asks whether the common, aggregation-enabling, issues in the case are more prevalent or

important than the non-common, aggregation-defeating, individual issues.” (internal quotation

marks omitted)). Common questions are not just “more substantial” than individual ones — they

form the crux of the class claims. See Myers v. Hertz Corp., 624 F.3d 537, 547 (2d Cir. 2010).

The Court’s conclusion would not change even if it were to conclude that more trial time would

be devoted to these individual issues than common ones. See Wright, Mary K. Kane, Fed. Prac.

& Proc. Civ. § 1778 (“It seems specious and begging the question to say that if these 500 law

suits were brought into a class so that proof on the issues of conspiracy need be adduced only

once and the result then becomes binding on all 500, that thereby the common issue of

conspiracy no longer predominates because from a total time standpoint, cumulatively individual

damage proof will take longer.” (quoting Minnesota v. U.S. Steel Corp., 44 F.R.D. 559, 569 (D.

Minn. 1968))). When “the nature and significance” of common issues is weighed against

individual issues, the balance tips firmly in favor of aggregation. In re Petrobras, 862 F.3d at

271.

       Finally, the Court finds that a class action is “superior to other available methods for

fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). AXA argues that

individual questions render class litigation unmanageable, see Opp’n 35, but denying

certification on that ground alone “is disfavored and should be the exception rather than the




                                                33
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 34 of 38




rule,” In re Petrobras, 862 F.3d at 268 (internal quotation marks omitted). In any event, for

reasons already described, AXA’s concerns regarding the burdens of individual inquiries are

overstated. AXA also argues that class certification is unwarranted because the putative class

members are “‘highly sophisticated, knowledgeable financial institutions or wealthy private

investors’ who are unlikely to ‘need [plaintiffs] to defend their interests.’” Opp’n 35 (quoting

Royal Park Invs. v. Wells Fargo Bank, N.A., No. 14-CV-9764 (KPF) (SN), 2018 WL 739580, at

* (S.D.N.Y. Jan. 10, 2018)). The sophistication of putative class members is certainly relevant,

cf. Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772 F.3d 111, 120 (2d Cir. 2014),

but it is not dispositive, particularly when, as here, “the advantages of unitary adjudication exist

to determine the defendant’s liability,” Pub. Emps.’ Ret. Sys. of Miss. v. Merrill Lynch & Co.,

277 F.R.D. 97, 120 (S.D.N.Y. 2011) (internal quotation marks omitted). That conclusion is

bolstered by the fact that only a handful of AUL II policies nationwide are the subject of separate

lawsuits. See id. at 120-21.

       In sum, the Court finds that the requirements of Rule 23(a) and (b)(3) are satisfied and

thus grants Plaintiffs’ motion to certify a nationwide Illustration-Based Claims Class composed

of all individuals who, on or after March 8, 2016, owned an AUL II policy unaccompanied by a

Lapse Protection Rider that was issued by AXA and subjected to the COI rate increase

announced by AXA on or about October 1, 2015, excluding defendant AXA, its officers and

directors, members of their immediate families, and the heirs, successors or assigns of any of the

foregoing, and the plaintiffs in the Related Actions.

   2. New York Illustration-Based Claims Sub-Class

       The Court also finds that Plaintiffs meet their burden with respect to certification of the

proposed New York Illustration-Based Sub-Class — composed of all members of the




                                                 34
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 35 of 38




Illustration-Based Claims Class who reside in New York — on whose behalf Plaintiffs seek to

assert additional claims under Section 349 of the New York General Business Law. Notably, the

elements of a claim under Section 349 of the New York General Business Law are so similar to

the elements of a claim under Section 4226 of the New York Insurance Law that the parties’

briefs hardly distinguish between the two. See Pls.’ Mem. 23; Opp’n 25-26; Reply 2-7; Sur-

reply 5-7. Thus, the Court need only address two additional points, and briefly at that.

       First, although the proposed New York Illustration-Based Claims Sub-Class is limited to

members of the Illustration-Based Claims Class who reside in New York, it still satisfies Rule

23(a)’s numerosity requirement because fifty-three of the policies whose owners are eligible for

inclusion in the nationwide class are owned by New York residents. See Mills Rep. Ex. 7.11

Second, AXA argues that, for one reason or another (typicality, adequacy of representation, and

predominance), certification of the proposed New York Illustration-Based Claims Sub-Class

should be denied because defendants are liable under Section 349 only for “consumer-oriented”

conduct, Jermyn v. Best Buy Stores, L.P., 256 F.R.D. 418, 435 (S.D.N.Y. 2009), and Plaintiffs’

proposed class representative, the Brach Foundation, is an investor, not a consumer, see Opp’n

29, 35-36. These arguments are meritless. It is well established that, under Section 349, “[t]he

critical question . . . is whether the matter affects the public interest in New York, not whether

the suit is brought by a consumer or competitor.” Securitron Magnalock Corp. v. Schnabolk, 65

F.3d 256, 264 (2d Cir. 1995) (emphasis added). In other words, any plaintiff harmed by



11
         In light of the fact that many AUL II policies are owned by investors who acquired the
policies on the secondary market, see Hubbard Rep. ¶ 19, it is possible that there are fewer than
fifty-three owners of these policies — the relevant question for purposes of the numerosity
requirement. But AXA is the only party in a position to confirm whether that is the case
(because it refuses to identify the policy owners until after class certification, see ECF No. 354-
39), and it makes no such argument.



                                                 35
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 36 of 38




consumer-oriented conduct can recover under Section 349, regardless of whether the plaintiff is

itself a consumer. See id. Brach Foundation is therefore similarly situated to other class

members; its claims are thus typical of the class, and it is an adequate representative. See In re

Flag Telecom Holdings, Ltd. Sec. Litig., 574 F.3d 29, 35 (2d Cir. 2009) (“To establish typicality

under Rule 23(a)(3), the party seeking certification must show that each member’s claim arises

from the same course of events and each class member makes similar legal arguments to prove

the defendant’s liability.” (internal quotation marks omitted)). Additionally, there is no

predominance problem. In fact, if anything, the question of whether AXA’s conduct was

consumer-oriented is another question common to the proposed Sub-Class.

       For these reasons, and for those discussed above with respect to the nationwide

Illustration-Based Claims Class, the Court grants Plaintiffs’ motion to certify the New York

Illustration-Based Claims Sub-Class composed of all members of the Illustration-Based Claims

Class who reside in New York.

   3. California Illustration-Based Claims Sub-Class

       Finally, Plaintiffs move to certify a California Illustration-Based Sub-Class — composed

of all members of the Illustration-Based Claims Class who reside in California — on whose

behalf Plaintiffs seek to assert misrepresentation-based claims under the CUCL. But that request

falls short for the reason that Plaintiffs’ request for certification of a California Policy-Based

Claims Sub-Class fell short: in light of AXA’s unclean-hands STOLI defense, individual

questions would predominate over common ones. Accordingly, Plaintiffs’ request for

certification of a California Illustration-Based Sub-Class must be and is denied. See In re Digital

Music Antitrust Litig., 321 F.R.D. 64, 98 (S.D.N.Y. 2017) (denying class certification because

“the scale” of activity giving rise to unclean hands defenses was so significant that “Defendants’




                                                  36
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 37 of 38




counterclaims on the basis of unclean hands . . . would rapidly become the focus of th[e]

litigation” were the class certified).12

                                           CONCLUSION

        In conclusion, Plaintiffs’ motion for class certification is GRANTED in part and

DENIED in part. Specifically, the Court GRANTS Plaintiffs’ motion to certify a nationwide

Policy-Based Claims Class, a nationwide Illustration-Based Claims Class, and a New York

Illustration-Based Claims Sub-Class, and it DENIES Plaintiff’s motion to certify a California

Policy-Based Claims Sub-Class, a California Elder Policy-Based Claims Sub-Class, and a

California Illustration-Based Claims Sub-Class. The Court also GRANTS Plaintiffs’ motion to

appoint Allen Dyer as class representative of the Policy-Based Claims Class and the Illustration-

Based Claims Class; GRANTS their motion to appoint the Brach Foundation as class

representative of the Policy-Based Claims Class, the Illustration-Based Claims Class, and the

New York Illustration-Based Claims Class; and GRANTS their motion to appoint Susman

Godfrey L.L.P. as class counsel, substantially for the reasons set forth in their memoranda of

law. As noted above, the Court expressly reserves the rights of all absent class members outside

of New York and California to later bring any claim not actually litigated here, as well as the

right of all absent class members to assert related claims under the California Elder Abuse Law.

        No later than two weeks from the date of this Opinion and Order, Plaintiffs shall file a

proposed order consistent with this Opinion and Order and prescribing procedures by which

class members will be provided notice and an opportunity to opt out of the class. By the same



12
       The Court concludes that its decision to deny certification of a California Illustration-
Based Claims Sub-Class does not undermine its finding of adequate representation regarding the
nationwide Illustration-Based Claims Class for the same reasons that the Court reached that
conclusion with respect to the nationwide Policy-Based Claims Sub-Class. See supra note 3.



                                                37
        Case 1:16-cv-00740-JMF Document 403 Filed 08/13/20 Page 38 of 38




date, Plaintiffs shall file a letter brief addressing why their proposals for notice and opting out

are consistent with the requirements of Rule 23 and due process.

       One housekeeping matter remains. By Order dated April 10, 2018, the Court granted the

parties permission to file documents temporarily under seal. See ECF No. 212. Both Plaintiffs

and AXA filed documents under seal in connection with the motion for class certification. See,

e.g., ECF Nos. 356, 367, 370-71, 382, 387, 402. It is well established that filings that are

“relevant to the performance of the judicial function and useful in the judicial process” are

considered “judicial documents” to which a presumption in favor of public access attaches.

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d Cir. 2006). Moreover, the mere

fact that information is subject to a confidentiality agreement between litigants is not a valid

basis to overcome that presumption. See, e.g., United States v. Wells Fargo Bank N.A., No. 12-

CV-7527 (JMF), 2015 WL 3999074, at *4 (S.D.N.Y. June 30, 2015) (citing cases). Thus, any

party that believes any materials currently under seal should remain under seal or be redacted is

ORDERED to show cause in writing, no later than two weeks from the date of this Opinion

and Order, why doing so would be consistent with the presumption in favor of public access.

If, by that deadline, no party contends that any particular documents should remain under seal or

in redacted form, then the parties shall promptly file such documents publicly on ECF.

       The Clerk of Court is directed to terminate ECF No. 352.

       SO ORDERED.


Dated: August 13, 2020                              __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                 38
